DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 (and dependent claims 2-3) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “filling the first void with the first dielectric layer” in line 7.  However, “the first dielectric layer” lacks antecedent basis since “the first dielectric layer” according to claim 1 in line 3 has “forming a first void extending through the first dielectric layer”.  Thus, it is not clear as to the layer the applicant is referring to as "the first dielectric layer” is the layer “forming a first void extending through the first dielectric layer” or “filling the first void with the first dielectric layer”.  For the purposes of 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang(USPATENT: 9461245, hereinafter Yang) in view of Ahn (USPGPUB DOCUMENT: 2016/0104841, hereinafter Ahn).

Re claim 1 (insofar as best understood, see 112 above) Yang discloses in Fig 4, see modified figure in office action, a method, comprising:
forming a first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] over a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68];
forming a first void(void of 402a/b/c) extending through the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] to expose a portion of an upper boundary of the bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68];

forming a variable resistive material layer(112)[col 6, lines 50-65] over the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] to cause the variable resistive material layer to contact at least a portion of a sidewall of the first conductive structure(402a/402b)[col 6, lines 5-20] (examiner interprets contact as electrical contact by way of 402d)[col6, lines 15-20].

Yang does not specifically teach a phase change material layer.  

Ahn discloses in Fig 2 & 25 a phase change material layer (128)[0032 of Ahn]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahn to the teachings of Yang in order to have a high operating speeds and to possess a high integration density as taught by Ahn[0004]

    PNG
    media_image1.png
    403
    520
    media_image1.png
    Greyscale



Re claim 4 Yang discloses in Fig 4, see modified figure in office action, a method, comprising: providing a first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40];
forming a first conductive column structure (402a/b/c) extending entirely through the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40], wherein the first conductive column structure comprises a shell portion(402a/b) [col 6, lines 5-20] wrapping a core structure (402c) [col6, lines 5-15] filled with a dielectric material and an end portion that is coupled to a first end of the shell portion and disposed below the core structure, wherein the shell portion comprises a conductive layer; and
forming a first variable resistive material layer(112)[col 6, lines 50-65] over the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40], wherein a lower boundary of the first phase change material layer contacts at least a first portion of a second end of the shell portion, the second end being opposite the first end (examiner interprets contact as electrical contact by way of 402d)[col6, lines 15-20].

Yang does not specifically teach a phase change material layer.  

Ahn discloses in Fig 2 & 25 a phase change material layer (128)[0032 of Ahn]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahn to the teachings of Yang in order to 



Re claim 5 Yang and Ahn disclose the method of claim 4, further comprising:
forming a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] disposed below the first dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40], and coupled to the end portion of the first conductive column.


Re claim 8 Yang and Ahn disclose the method of claim 4, 

Yang and Ahn do not disclose wherein the shell portion of the first conductive column structure has a cross-sectional area of about 1 to 10 nanometers.

Although the combination of Yang and Ahn do not disclose wherein the shell portion of the first conductive column structure has a cross-sectional area of about 1 to 10 nanometers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein the shell portion of the first conductive column structure has a cross-sectional area of about 1 to 10 nanometers as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 9 Yang and Ahn disclose the method of claim 4, wherein the shell portion of the first conductive structure(402a/402b)[col 6, lines 5-20] comprises an inner boundary and an outer boundary that each circumference of a circular shape when viewed from top (see Fig 2 of Ahn).

Re claim 10 Yang and Ahn disclose the method of claim 4, 

Yang and Ahn do not specifically teach wherein the shell portion of the first conductive column structure comprises an inner boundary and an outer boundary that each form a circumference of a polygonal shape when viewed from top.




Re claim 13 Yang discloses in Fig 4, see modified figure in office action, a method, comprising:
forming a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] in a first dielectric layer(104); forming a variable resistive material layer(112)[col 6, lines 50-65] in a second dielectric layer(116)[col 4, lines 60-68]; and forming a heater structure(402a/b) in a third dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] and extending entirely through the third dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] between the bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] and the variable resistive material layer, wherein the heater structure(402a/b) lines a trench thereby causing a first portion of the heater structure(402a/b) to contact (examiner interprets contact as electrical contact by way of 402d)[col6, lines 15-20] the variable resistive material layer at a first end and wrap a dielectric material(402c) directly disposed below the phase change material layer,



Yang does not specifically teach a phase change material layer; a circumference of a circular shape when viewed from a top perspective

Ahn discloses in Fig 2 & 25 a phase change material layer (128)[0032 of Ahn]; a circumference of a circular shape when viewed from a top perspective (see Fig 2)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahn to the teachings of Yang in order to have a high operating speeds and to possess a high integration density as taught by Ahn[0004]



Re claim 14 Yang and Ahn disclose the method of claim 13, wherein the heater structure(402a/b) is formed of a conductive material selected from at least one of: TaN, TiN, TiAIN, and TiW [col 6,lines10-20].



Yang and Ahn do not disclose wherein the first portion of the heater structure(402a/b) has a cross-sectional area of about 1 to 10 nanometers.

Although the combination of Yang and Ahn do not disclose wherein the first portion of the heater structure(402a/b) has a cross-sectional area of about 1 to 10 nanometers, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  the first portion of the heater structure(402a/b) has a cross-sectional area of about 1 to 10 nanometers as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the device. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




forming a top electrode (114) disposed above and coupled to the phase change material layer(128)[0032 of Ahn].

Re claim 17 Yang and Ahn disclose the method of claim 13, 

Yang and Ahn do not disclose wherein the first portion of the heater structure(402a/b) comprises an inner boundary and an outer boundary that each form a circumference of a polygonal shape when viewed from top 

It would have been obvious to one of ordinary skill in the art at the time of filing to the first portion of the heater structure(402a/b) comprises an inner boundary and an outer boundary that each form a circumference of a polygonal shape when viewed from top  since it was held that the particular shape of an element (It would have been reasonable to change the shape and one of ordinary skill would expect it to have the same function as heater structure) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Re claim 18 Yang and Ahn disclose the method of claim 13, 

Yang and Ahn do not disclose wherein the phase change material layers has a circular shape, a polygonal shape, or a circumferential shape when viewed from top.

It would have been obvious to one of ordinary skill in the art at the time of filing to the phase change material layers has a circular shape, a polygonal shape, or a circumferential shape when viewed from top since it was held that the particular shape of an element (It would have been reasonable to change the shape and one of ordinary skill would expect it to have the same function as phase change) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Re claim 19 Yang and Ahn disclose the method of claim 13, forming a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] coupled to the heater structure(402a/b)

Yang and Ahn do not disclose further comprising:
forming a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] disposed below the first dielectric layer(104).

It would have been obvious to one of ordinary skill in the art at the time of filing to forming a bottom electrode(106)[col 5, lines 5-15col 6, lines 20-68] disposed below the first dielectric layer since it was held that the particular placement of an element (It would have been reasonable to change the placement and one of ordinary skill would expect it to have the same function as bottom electrode) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 


Claim Objections

Claim 6 (and dependent claim 7) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 would be allowable based on the following limitation:  forming a second dielectric layer disposed above the first phase change material layer; and forming a second conductive column structure extending through the second dielectric layer, wherein the second conductive column structure comprises a shell portion wrapping a core structure filled with a dielectric material and an end portion that is coupled to one end of the shell portion and disposed below the core structure, wherein an upper boundary of the first phase change material layer contacts the end portion of the second conductive column

Claim 11 (and dependent claim 12) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 11 would be allowable based on the following limitation:  a second phase change material layer formed over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a second portion of the other end of the shell portion of the first conductive column.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 would be allowable based on the following limitation:  forming a second phase change material layer over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the heater structure.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819